DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 2 “aid” should be “said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 17 does not agree with the limitations of claim 14. Claim 14 recites that the attaching elements are disposed on the first and second bottom rail segments while claim 17 recites that the attaching elements are disposed at the first and second top rail segments. For examination purposes the claims will be treated as reciting the first and second attaching elements being disposed on/at the bottom rail. Correction or clarification is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias (US 10,118,678).
Regarding claim 1, Dias discloses a foldable device (Figure 1) for transportation of sporting equipment comprising: a top rail (see left side rails at 12/14 of Figure 1) generally in the configuration of an elongated rectangular prism and comprising a first top rail segment 12 and a second top rail segment 14; a bottom rail (see right side rails opposite lead lines 12/14 of Figure 1, e.g. frame members adjacent lead line 16) opposing said top rail, said bottom rail generally in the configuration of an elongated rectangular prism and comprising a first bottom rail segment 12 and a second bottom rail segment 14; a folding element 16 extending between said top rail and said bottom rail, said folding element having a top end attached to said first top rail segment and said second top rail segment (see hinge portion of 16 on left side of Figure 1), and an opposing bottom end attached to said first bottom rail segment and said second bottom rail segment (see hinge portion 16 on right side of Figure 1), such that said foldable device is foldable at said folding element (e.g. folded as in Figure 4); and a first equipment mounting element 18/20/30, attached to and extending between, said top rail to said bottom rail.
Regarding claim 2, Dias discloses a second equipment mounting element 24 attached to, and extending between, from said top rail to said bottom rail.
Regarding claim 3, Dias discloses said first equipment mounting element comprises a first fishing pole holder (to the degree presently claimed holders 20/32/40 can be used to hold a fishing pole) and said second equipment mounting element comprises a second fishing pole holder (to the degree presently claimed shelf 24 can be used to hold a fishing pole). 
Regarding claims 8-11, Dias discloses two panels (see back panels on which members 36 and 38 are located as in Figure 6) which are considered a first and second bracing elements to the degree presently claimed, wherein each panel/bracing element is generally in the configuration of an elongated rectangular prism, and said bracing elements are attached to and extending between, said top rail and said bottom rail (see Figure 1 and 6), wherein said first bracing element is generally perpendicular to said top rail and said bottom rail (Figure 1), wherein said first bracing element is disposed adjacent to said first equipment mounting element (see top panel/bracing element at lead line 12 in Figure 3); wherein said first bracing element comprises a major plane, said first equipment mounting element comprises a major plane, and said first bracing element and said first equipment mounting elements 20 are disposed such that their respective major planes are generally perpendicular (see Figure 3).
Regarding claim 13, said device is foldable to a folded configuration (Figure 4) to cause a distal end of first top rail segment to abut a distal end of said second top rail segment (see distal ends which are adjacent the handle as in Figure 4), and to cause a distal end of first bottom rail segment to abut a distal end of said second bottom rail segment (see distal ends adjacent handle 26 when folded as in Figure 4).
Regarding claim 18, hinges 22 are considered “adjusting elements” to the degree presently claimed. 
Regarding claim 20, no specific structure is defined by this claim, only that the device has “an installation length”. Dias discloses an installation length (e.g. the length of the device as shown in Figure 1) that would allow the device to be located/installed in a vehicle storage area.

Allowable Subject Matter
Claims 4-7, 12, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734